Order filed October 5, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00527-CV
                                  ____________

     KENYETTA HARDY, INDIVIDUALLY, AND AS ANTICIPATED
       REPRESENTATIVE OF THE ESTATE OF TOBIAS JOHNSON,
                      DECEASED, Appellant

                                       V.

    RECORDS LABEL, LLC; NO STRESS ENTERTAINMENT, LLC;
STAYVE JEROME THOMAS; BOSS HOGG OUTLAWZ MANAGEMENT,
 L.L.C.; BARRON STUDIOS; 713 MEDIA GROUP, LLC; WESLEY ERIC
 WESTON, JR.; WIRE ROAD STUDIOS, LLC; SUGAR HILL STUDIOS,
   LLC; SONY MUSIC ENTERTAINMENT; AND MARSHALL ERIK
                     SUDDERTH, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-27909

                                    ORDER

      This is an appeal from an order signed August 25, 2021 dismissing claims
pursuant to Texas Rule of Civil Procedure 91a. On September 28, 2021, the trial
court clerk informed this court that appellant had filed a notice of withdrawal of
appeal with the trial court. However, appellant has not filed a corresponding
document with this court. Accordingly, appellant is ordered to file a corresponding
motion with this court in compliance with Texas Rule of Appellate Procedure 42.1
within 14 days of the date of this order.



                                       PER CURIAM

Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                            2